Civilian pay; travel allowance. — Plaintiff, formerly employed by the Air, Force in Morocco in an excepted position, sues to recover travel expenses for himself and wife, although he undertook no travel, and was paid by his former private employer for his own travel expense from abroad to the United States. On June 22,1962, the court, on plaintiff’s and defendant’s motions for summary judgment, concluded that on the pleadings and facts of record, no statute or regulation appeared to exist under which recovery could be had and it was ordered that the petition be dismissed. Plaintiff’s motion for reconsideration was denied October 3, 1962.